DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s election without traverse of Group I (claims 4-5, 50-52, 63, 66, 69, and 75), drawn to a multispecific molecule comprising a first and second binding moiety; and a pharmaceutical composition comprising thereof and the species of (i) an anti-CSF1R binding moiety, (ii) an anti-CCR2 binding moiety, (iii) colorectal cancer, and (iv) fibrotic diseases or disorder of the bone marrow or a hematopoietic tissue as the fibrotic diseases or disorder, in the reply filed on 12/20/2021 is acknowledged. Claims 71, 73, 76, 79-82, and 104-105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
New claims 107-112, directed towards a multispecific molecule, will be examined as part of Group I.
Claims 1-3, 6-49, 51, 53-62, 64-68, 70, 72, 74, 77-78, 83-103, and 106 were canceled.
Claims 4-5, 50, 52, 63, 69, 71, 73 75-76, 79-82, 104-105, and 107-112 are pending.
Claims 4-5, 50, 52, 63, 69, 75, and 107-112 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2018/028315, filed 4/19/2018, which claims priority from U.S. provisional application 62487061, filed 4/19/2017, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 3/26/2020 has been acknowledged and considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 112 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 112 recites “The multispecific molecule of claim 112”. A claim in dependent form must contain a reference to a claim previously set forth. 
	For examinations purposes, the claim will be interpreted as to depend on claim 111.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 50, 63, 69, 75, and 107-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is that the phrase “multispecific molecule” encompasses a genus of compounds, which is not adequately described in the specification.
any multispecific molecule comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2. The term “moiety” encompasses peptides, proteins, nucleic acids, small molecules. The specification does not disclose any multispecific molecules comprising small molecules, protein, peptide, nucleic acids.
The specification discloses seven bispecific antibody molecules that bind to CSF1R and CCR2, including UniTI-01, in Examples 1-11. The specification does not provide any other examples of multispecific molecules that are not antibodies.
Further, the state of the art at the time the application was filed is silent on multispecific molecules that bind to CSF1R and CCR2.
Although the specification discloses partial structures, i.e. a construct comprising an amino acid sequences in pages 116-121, Tables 4-7, it does not disclose the structure encompassed by the full scope of the claims directed to any multispecific molecule comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus of any multispecific molecule comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2, and because the genus is highly variable, the disclosure of pages 116-121, Tables 4-7 are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed CSF1R binding moieties and CCR2 binding moieties outside the specified SEQ ID NOs in pages 116-121, Tables 4-7 and therefore conception is not achieved until 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.
The claims are directed to a genus of multispecific molecules comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2. The specification only discloses seven bispecific antibody molecules that bind to CSF1R and CCR2, including UniTI-01, in Examples 1-11. Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “multispecific molecule” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope with the claimed antibody molecules that bind to CSF1R and CCR2 are not representative for the genus of any multispecific molecule comprising a first binding moiety that comprises a genus of moieties that bind to applicant’s elected species of CSF1R; and a second binding moiety that comprises a genus of moieties that bind to applicant’s elected species of CCR2. The disclosed antibodies cannot be considered representative of the genus because the entire genus of molecules include proteins, peptides, small molecules and nucleic acids.
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of multispecific molecules comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2, and absence of a representative number of genus of multispecific molecules comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2.
Applicant was only in possession of the following:
Multispecific antibody comprising a first binding moiety that binds to applicant’s elected species of CSF1R; and a second binding moiety that binds to applicant’s elected species of CCR2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 50, 52, 75, 107-108, and 110-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrento Therapeutics (US 2013/0344070 A1, published 12/26/2013), further in view of Zheng (Oncotarget, 2017, Vol. 8, (No. 29), pp: 48436-48452., published 4/12/2017) and Ryder (PLoS One. 2013;8(1):e54302. doi: 10.1371/journal.pone.0054302., published 1/23/2013), as evidenced by Invivogen (Immunoglobulin G Review, InvivoGen, published 2011), Pradel (Mol Cancer Ther. 2016 Dec;15(12):3077-3086., published 8/31/2016), LaRosa (US 6,312,689 B1, date of patent 11/6/2001), and Vidarsson (Front. Immunol. 5:520., published 10/20/2014).
	Sorrento Therapeutics discloses antibodies directed against CCR2 and compositions thereof. Paragraph [0197] discloses multispecific proteins that bind to two different epitopes of CCR2, or to an epitope of CCR2 and an epitope of another molecule, via two different antigen binding sites or regions. Sorrento discloses human IgG1 anti-CCR2 antibodies. As evidenced by Invivogen, IgG1 antibodies would inherently have ADCC and CDC activities. Sorrento teaches Human light chains are classified as kappa or lambda light chains (paragraph [0056]). Sorrento teaches Polypeptide chains having different sequences can be used to make tetrabodies antibodies comprising three and four polypeptide chains, respectively, and forming four antigen binding sites, respectively, which can be the same or different (paragraph [0059]; paragraph [0061]). Sorrento teaches ‘human antibody' includes all antibodies that have one or more variable and constant regions derived from human immunoglobulin sequences. Sorrento further teaches each tetramer is composed of two identical pairs of polypeptide chains, each pair having one “light” (about 25 kDa) and one “heavy” chain (about 50-70 kDa) (paragraphs [0064]-[0065]). The amino-terminal 
	As further evidenced by Vidarsson, IgG immunoglobulin molecule consists of four polypeptide chains, composed of two identical 50 kDa γ heavy (H) chains and two identical 25 kDa κ or λ light (L) chains, linked together by inter-chain disulfide bonds. Each heavy chain consists of an N-terminal variable domain (VH) and three constant domains (CH1, CH2, CH3), with an additional “hinge region” between CH1 and CH2. Similarly, the light chains consist of an N-terminal variable domain (VL) and a constant domain (CL) (Page 3, Right Column, “Structure”).
	Table 1 of Zheng, which is a review article published a few days before the priority date of the present application shows that both CCR2 and CSF1R are potential targets for cancer therapy. Further, in Table 1, Zheng discloses a CSF1R neutralizing antibody, RG7155, which is a humanized IgG1 antibody, as evidenced by Pradel (Page 3078, Materials and Methods, Reagents). CSF1 and its receptor CSF1R regulate macrophage homeostasis by modulating their proliferation, differentiation and migration (Page 48442, Right Column, Last paragraph). Blockade of the CSF1/CSF1R axis by inhibitors and/or neutralizing antibodies efficiently decreases macrophage recruitment (Page 48442, Right Column, Last paragraph). The monoclonal antibody (mAb) RG7155 
	Ryder teaches selectively targeting CSF-1 or CCR2-expressing cells during oncogenic BRAF activation significantly reduced tumor-associated macrophage (TAM) density and impaired papillary thyroid cancer (PTC) development and progression (Page 2, left column, 1st paragraph). Targeting CCR2-expressing cells in mice with advanced PTCs resulted in a reduced TAM density as well as smaller, more differentiated thyroid cancers with fewer foci of tall cells and poorly-differentiated areas (Page 2, left column, 1st paragraph). Pharmacological targeting of BRAF-induced PTCs with a selective c-FMS/CSF-1R kinase inhibitor recapitulated the effects of targeting CCR2-expressing cells (Page 2, left column, 1st paragraph). These data suggest that therapeutic strategies targeting TAMs may be beneficial in this disease (Page 2, left column, 1st paragraph).
	Thus it would be obvious to one of ordinary skill in the art to modify the anti-CCR2 antibody as taught by Sorrento Therapeutics, to be a multispecific molecule comprising: (i) an anti-CSF1R binding and (ii) an anti-CCR2 binding moiety, in light of the teachings of Zheng and Ryder. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success, as it was already known in the arts that tumor-associated macrophages are targets for cancer therapy and that both CCR2 and CSF1R were potential targets, as taught by Zheng and Ryder.
	Further, as evidenced by Vidarsson, IgG immunoglobulin molecule consists of four polypeptide chains, composed of two identical 50 kDa γ heavy (H) chains and two identical 25 kDa κ or λ light (L) chains, linked together by inter-chain disulfide bonds. 
	As evidenced by LaRosa, CCR2 is a key chemokine receptor for T cell or T cell subset or monocyte migration to certain inflammatory sites, and so anti-CCR2 mAbs can be used to inhibit (reduce or prevent) T cell or monocyte migration, particularly that associated with T cell dysfunction (Column 22, lines 60-67). LaRosa teaches diseases or conditions of humans or other species which can be treated with inhibitors of CCR2 receptor function (including antibodies or suitable fragments thereof include cancers (column 23, lines 36-67).
	Thus, in regards to claim 69, the CCR2 neutralizing antibody as taught by Sorrento (paragraph [0136]) would necessarily inhibit (reduce or prevent) T cell or monocyte migration.

Claims 4, 5, 50, 52, 63, 75, 107-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrento Therapeutics (US 2013/0344070 A1, published 12/26/2013), further in view of Zheng (Oncotarget, 2017, Vol. 8, (No. 29), pp: 48436-.
	In regards to claims 4, 5, 50, 52, 75, 107-108, and 110-112, the teachings of Sorrento, Zheng, and Ryder are discussed supra.
	Sorrento, Zheng, and Ryder do not teach that the first heavy chain constant region comprises one or more mutations that increase heterodimerization of the first heavy chain constant region and the second heavy chain constant region, relative to a naturally-existing heavy chain constant region; the second heavy chain constant region comprises one or more mutations that increase heterodimerization of the second heavy chain constant region and the first heavy chain constant region, relative to a naturally-existing heavy chain constant region; or a combination thereof.
	This deficiency is made up for by Moore.
	Moore teaches bispecific antibodies (or, trispecific or tetraspecific antibodies can also be made). An ongoing problem in antibody technologies is the desire for "bispecific" (and/or multispecific) antibodies that bind to two (or more) different antigens simultaneously, in general thus allowing the different antigens to be brought into proximity and resulting in new functionalities and new therapies. In general, these antibodies are made by including genes for each heavy and light chain into the host cells. This generally results in the formation of the desired heterodimer (A-B), as well as the two homodimers (A-A and B-B). However, a major obstacle in the formation of multispecific antibodies is the difficulty in purifying the heterodimeric antibodies away from the homodimeric antibodies and/or biasing the formation of the heterodimer over 
	Moore teaches heterodimeric proteins including antibodies, which can co-engage antigens in several ways, relying on amino acid variants in the constant regions that are different on each chain to promote heterodimeric formation and/or allow for ease of purification of heterodimers over the homodimers (paragraph [0081]).	
	Thus, Moore teaches that the first heavy chain constant region comprises one or more mutations that increase heterodimerization of the first heavy chain constant region and the second heavy chain constant region, relative to a naturally-existing heavy chain constant region; the second heavy chain constant region comprises one or more mutations that increase heterodimerization of the second heavy chain constant region and the first heavy chain constant region, relative to a naturally-existing heavy chain constant region; or a combination thereof.
	One of ordinary skill in the arts would be motivated to modify the multispecific antibody molecule as taught by Sorrento, Zheng, and Ryder, to further comprise a first heavy chain constant region that comprises one or more mutations that increases heterodimerization of the first heavy chain constant region and a second heavy chain constant region, relative to a naturally-existing heavy chain constant region; a second heavy chain constant region comprises one or more mutations that increases heterodimerization of the second heavy chain constant region and the first heavy chain 
	One of ordinary skill in the arts would be further motivated to modify the multispecific antibody molecule as taught by Sorrento, Zheng, Ryder, and Moore above to further comprise monovalent binding of each antigen. One of ordinary skill in the arts would be motivated to do as Moore teaches for many antigens that are attractive as co-targets in a therapeutic bispecific format, the desired binding is monovalent rather than bivalent. One would have had a reasonable expectation of success as this modification was known to be effective with multispecific antibody molecules.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643       


/HONG SANG/Primary Examiner, Art Unit 1643